DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 8-14, claims the non-statutory subject matter of a computer program product. Data structures not claimed as embodied in a non-transitory computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed programs are not tangibly embodied in a physical medium and encoded on a computer readable medium then the Applicants has not complied with 35 U.S.C 101.
3.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.
With respect to claims 15-20, the claims are not limited to tangible embodiments.  The claims recited a computer readable storage medium.  It can be reasonably interpreted that the machine-readable storage medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention.  Amending the specification as well as the claim to recite "a non-transitory computer readable storage medium" is believed to be sufficient to overcome this rejection.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 8, 13-14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughtn et al. (US 20200006975) in view of Farrahi Moghaddam Reza (WO 2020049342 A1).
Considering claim 1, Vaughn teaches a computer-implemented method comprising: 
detecting, by one or more computer processors ([0024] computer processor(s)), an unregistered device (216a-n, Fig.2) associated with an identified location ([0018] determine a location of the identified quantity of vehicles 104a . . . 104n in spatial relation to a location of devices 116a . . . 116n, [0023]), wherein the unregistered device (216a-n) is associated with wireless behavior (Fig.2);
 identifying, by one or more computer processors ([0024] computer processor(s)), one or more registered devices (204a-n, Fig.2) in a proximity to the identified location and the detected unregistered device (216a-n, Fig.2, [0023] system 200 may identify a location of the identified number vehicles in relation to the location of the unregistered device); and 
identifying, by one or more computer processors ([0024] computer processor(s)), an occupant (user) associated with the detected unregistered device (216a-n, [0021] detect a user being in contact with devices 216a . . . 216n at one or more positions (e.g., one or more fingers of the user are in contact with one of devices 216a . . . 216n)) utilizing a device (register device 204a-n) identification model, the identified location, and respective wireless behavior associated with the detected unregistered device and the identified one or more registered devices ([0023], [0029] signal including operational details (e.g., charge/capacity needs, device name, model, battery type, device owner, etc.)).
Vaughn do not clearly teach a trained device.
Farrahi teaches a trained device (pg.5, lines 4-6, trained state machine).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to combine or modify of Li to Cao to reduce the burden on network operators in order to fulfill their responsibilities, but such functionality is not provided in existing architectures.
Considering claims 6, 13, 19, Vaughn and Varrahi further teach wherein wireless behavior is characteristics of a device traveling through the identified and interacting with other devices (Vaughn: Fig.2, [0020] System 200 includes: a controller 202 (e.g., controller 106 of FIG. 1) that may wirelessly interact with vehicles 204a . . . 204n (e.g., vehicles 104a . . . 104n of FIG. 1) and devices 216a . . . 216n (e.g., device 116a . . . 116n of FIG. 1)).
Considering claims 7, 14, 20, Vaughn and Varrahi further teach the trained device identification model is a recurrent neural network (Farrahi: Fig.17).
Considering claim 8, Vaughn teaches a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: 
program instructions to detecting an unregistered device (216a-n, Fig.2) associated with an identified location ([0018] determine a location of the identified quantity of vehicles 104a . . . 104n in spatial relation to a location of devices 116a . . . 116n, [0023]), wherein the unregistered device is associated with wireless behavior (Fig.2); 
program instructions to identifying one or more registered devices (204a-n, Fig.2) in a proximity to the identified location and the detected unregistered device (216a-n, Fig.2, [0023] system 200 may identify a location of the identified number vehicles in relation to the location of the unregistered device); and 
program instructions to identifying an occupant (user) associated with the detected unregistered device (216a-n, [0021] detect a user being in contact with devices 216a . . . 216n at one or more positions (e.g., one or more fingers of the user are in contact with one of devices 216a . . . 216n)) utilizing a device (register device 204a-n) identification model, the identified location, and respective wireless behavior associated with the detected unregistered device and the identified one or more registered devices ([0023], [0029] signal including operational details (e.g., charge/capacity needs, device name, model, battery type, device owner, etc.))..
Vaughn do not clearly teach a trained device.
Farrahi teaches a trained device (pg.5, lines 4-6, trained state machine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Li to Cao to reduce the burden on network operators in order to fulfill their responsibilities, but such functionality is not provided in existing architectures.
Considering claim 15, Vaughn teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising: 
program instructions to detecting an unregistered device (216a-n, Fig.2) associated with an identified location ([0018] determine a location of the identified quantity of vehicles 104a . . . 104n in spatial relation to a location of devices 116a . . . 116n, [0023]), wherein the unregistered device is associated with wireless behavior (Fig.2); 
program instructions to identifying one or more registered devices (204a-n, Fig.2) in a proximity to the identified location and the detected unregistered device (216a-n, Fig.2, [0023] system 200 may identify a location of the identified number vehicles in relation to the location of the unregistered device); and 
program instructions to identifying an occupant (user) associated with the detected unregistered device (216a-n, [0021] detect a user being in contact with devices 216a . . . 216n at one or more positions (e.g., one or more fingers of the user are in contact with one of devices 216a . . . 216n)) utilizing a device (register device 204a-n) identification model, the identified location, and respective wireless behavior associated with the detected unregistered device and the identified one or more registered devices ([0023], [0029] signal including operational details (e.g., charge/capacity needs, device name, model, battery type, device owner, etc.)).
Vaughn do not clearly teach a trained device.
Farrahi teaches a trained device (pg.5, lines 4-6, trained state machine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Li to Cao to reduce the burden on network operators in order to fulfill their responsibilities, but such functionality is not provided in existing architectures.
Allowable Subject Matter
5.	Claims 2-5, 9-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641